21-10699-dsj         Doc 97      Filed 06/30/21 Entered 06/30/21 10:49:34             Main Document
                                               Pg 1 of 9
                                          PRESENTMENT DATE:         July 14, 2021 at 12:00 p.m. (Eastern Time)
                                         OBJECTION DEADLINE:        July 14, 2021 at 11:00 a.m. (Eastern time)

TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Neil Berger
Brian F. Shaughnessy
Minta J. Nester

Attorneys for Albert Togut,
Not Individually But Solely in His Capacity
as Chapter 7 Interim Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :
KOSSOFF PLLC,                                                  :   Case No. 21-10699 (DSJ)
                                                               :
                                       Debtor.                 :
                                                               :
---------------------------------------------------------------x

                   APPLICATION FOR ENTRY OF AN ORDER
              AUTHORIZING THE CHAPTER 7 INTERIM TRUSTEE TO
           RETAIN MINTZ GROUP LLC AS HIS PRIVATE INVESTIGATORS

TO THE HONORABLE DAVID S. JONES,
UNITED STATES BANKRUPTCY JUDGE:

                 ALBERT TOGUT, not individually, but solely in his capacity as the

Chapter 7 Interim trustee (the “Trustee”) of the estate of Kossoff PLLC (the “Debtor”) in

the above-captioned case (the “Chapter 7 Case”), by his attorneys, Togut, Segal & Segal

LLP (the “Togut Firm”), makes this application (the “Application”) for entry of an order

substantially in the form annexed hereto as Exhibit A (the “Proposed Order”), pursuant

to sections 327(c) and 328 of title 11 of the United States Code (the “Bankruptcy Code”),

Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 2014-1 of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Bankruptcy Rules”), authorizing the Trustee to retain and employ Mintz

Group LLC (“MG”) as his private investigators. In support of the Application, the
21-10699-dsj        Doc 97   Filed 06/30/21 Entered 06/30/21 10:49:34       Main Document
                                           Pg 2 of 9



Trustee respectfully submits the declaration of Jim Mintz, the founding member of MG,

annexed hereto as Exhibit B (the “Mintz Declaration”), and respectfully states:

                               JURISDICTION AND VENUE

               1.      The United States Bankruptcy Court for the Southern District of

New York (the “Court”) has jurisdiction over this Application pursuant to

28 U.S.C. § 1334 and the “Amended Standing Order of Reference” for the Southern

District of New York, dated January 31, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b). Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

               2.      The relief sought herein is based upon sections 327(c) and 328 of the

Bankruptcy Code, Bankruptcy Rule 2014(a), and Local Bankruptcy Rule 2014-1.

                                      BACKGROUND

               3.      Prior to the Petition Date, the Debtor operated as a law firm with

offices located at 217 Broadway, New York, New York 10007.

               4.      On April 13, 2021, certain creditors of the Debtor filed an

involuntary petition for relief under Chapter 7 of the of the Bankruptcy Code against

the Debtor in this Court (the “Chapter 7 Case”).

               5.      On May 11, 2021, this Court entered the Order for Relief and Order to

File Schedules and Other Documents [Docket No. 14] (the “Order for Relief”). The Order

for Relief directs the Debtor to file “all schedules, statements, lists and other documents

that are required under the Bankruptcy Rules and Local Bankruptcy Rules (the

“Schedules”) no later than May 25, 2021.

               6.      On May 12, 2021 (the “Appointment Date”), the Trustee was

appointed as the Chapter 7 Interim Trustee of the Debtor (see Docket No. 15), accepted

his appointment, and duly qualified.


                                               2
21-10699-dsj         Doc 97     Filed 06/30/21 Entered 06/30/21 10:49:34                  Main Document
                                              Pg 3 of 9



                7.       The Debtor has not yet filed any of the Schedules. Mitchell Kossoff

(“Kossoff”), the Debtor’s only known managing member, is reportedly the subject of

criminal investigations being conducted by the Manhattan District Attorney and the

United States Attorney for the Eastern District of New York, and Kossoff has asserted a

blanket Fifth Amendment privilege as a basis for his refusal to prepare the Schedules or

otherwise cooperate with the Trustee absent a grant of immunity.1

                8.       Kossoff’s criminal counsel has advised this Court and the Trustee

that those law enforcement agencies seized books and records of the Debtor prior to the

Appointment Date.

                9.       However, the Trustee understands that transfers may have been

made by the Debtor prior to the Petition Date that may be avoidable and recoverable,

and that other claims may exist in favor of the Debtor’s estate. Indeed, former clients of

the Debtor have asserted that the Debtor and Kossoff have failed to account for client

escrow funds totaling approximately $17 million.

                10.      On May 24, 2021, the Court entered the Order Authorizing Trustee to

Issue Subpoenas and Obtain Testimony and for Injunctive Relief [Docket No. 27] (the “Rule

2004 Order”). Among other things, the Rule 2004 Order authorizes the Trustee to issue

subpoenas and obtain information in connection with his investigation of the Debtor’s

affairs. As of the date hereof, the Trustee has issued approximately 30 subpoenas

pursuant to the Rule 2004 Order as part of his attempts to investigate the Debtor’s

affairs, without any cooperation from the Debtor or Kossoff.




1
    On June 25, 2021, the Court entered the Order Designating Mitchell H. Kossoff as the Responsible Officer of
    the Debtor [Dkt No. 93].


                                                      3
21-10699-dsj       Doc 97      Filed 06/30/21 Entered 06/30/21 10:49:34                Main Document
                                             Pg 4 of 9



                11.     As a result of the foregoing, the Trustee requires the assistance of

professionals who can help with his investigation:2 a financial advisor; forensic

accountants; and an investigative firm. A copy of the engagement letter dated June 10,

2021, entered into between the Trustee and MG is attached hereto as Exhibit C. By this

Application, the Trustee seeks authorization to retain MG as his private investigators to

assist in his investigation of the Debtor’s financial affairs, assets, and liabilities.

                                        RELIEF REQUESTED

                12.     The Trustee seeks entry of the Proposed Order pursuant to

sections 327(c) and 328 of the Bankruptcy Code, Bankruptcy Rule 2014, and Local

Bankruptcy Rule 2014-1, authorizing him to retain and employ MG to perform private

investigatory services requested by the Trustee in this Chapter 7 Case.

                                  SERVICES TO BE RENDERED

                13.     MG will work with the Trustee and his other professionals,

including, but not limited to, Gray & Company, LLC (“G&CO”), the Trustee’s proposed

financial advisor, and Verdolino & Lowey, P.C. (“V&L”), the Trustee’s proposed

forensic and tax accountants, in a manner that is coordinated with the services to be

provided by the Trustee’s other professionals.

                                     MG’S QUALIFICATIONS

                14.     As described in the Mintz Declaration, MG has extensive

experience conducting asset tracing and providing litigation support in situations

involving alleged professional misconduct. MG routinely provides private

investigatory services to clients in and out of bankruptcy.




2
    On June 15, 2021, the Court entered an order authorizing the Trustee’s retention of the Togut Firm [Dkt.
    No. 72].


                                                     4
21-10699-dsj     Doc 97    Filed 06/30/21 Entered 06/30/21 10:49:34        Main Document
                                         Pg 5 of 9



               15.   Numerous currently undisclosed persons may be in possession of

documents and information or have knowledge of the location of such documents and

information that is needed for the Trustee’s investigation of the Debtor’s affairs. MG

has the experience, expertise and means to identify documents and sources of

information (the “Investigation Services”) using methods that are likely to be more

effective and efficient than the discovery tools that may be available to the Trustee and

his other professionals.

               16.   The Trustee seeks to retain and employ MG as his private

investigators because of, among other reasons: (i) MG’s diverse experience and

extensive knowledge in the fields of asset tracing and alleged professional misconduct

investigation services; and (ii) MG’s ability to complement (without duplicating) the

services that will be provided by the Trustee’s other professionals. Accordingly, the

Trustee expects to receive efficient, cooperative, and non-duplicative services from MG

and his other retained professionals.

                                 DISINTERESTEDNESS

               17.   The Debtor has not yet prepared or filed the Schedules. However,

to the best of the Trustee’s knowledge, and based upon the Mintz Declaration: (a) MG

does not have any connections with the Debtor, its known creditors, any other parties-

in-interest, or their respective attorneys that would constitute a conflict of interest; and

(b) neither Mintz, nor any employee of MG, is a relative of the United States Trustee or

of any known employee in the office thereof, or any United States Bankruptcy Judge for

the Southern District of New York.

               18.   Prior to the Petition Date, MG was retained by Gran Sabana

Corporation N.V. (“Gran Sabana”), one of the petitioning creditors in this Chapter 7

Case, to assist Gran Sabana in its claims against Kossoff in an action in the United States


                                              5
21-10699-dsj     Doc 97     Filed 06/30/21 Entered 06/30/21 10:49:34       Main Document
                                          Pg 6 of 9



District Court for the Southern District of New York, styled: Gran Sabana Construction

N.V. v. Mitchell H. Kossoff, Case No. 21-CV-03154-RA (the “District Court Action”). To

the best of the Trustee’s knowledge, and as set forth in the Mintz Declaration, the

interests pursued in the District Court Action and the services to be performed by MG

in the Chapter 7 Case are aligned because both seek the identification and recovery of

funds that were in the possession and control of the Debtor prior to the Petition Date,

but are now missing.

               19.    Consequently, to the best of the Trustee’s knowledge, and based

upon the Mintz Declaration, MG does not hold or represent any interest adverse to the

Debtor’s estate with respect to the matters in which MG will be employed, in

accordance with section 327(c) of the Bankruptcy Code.

               20.    To the best of the Trustee’s knowledge, and based upon the Mintz

Declaration, MG is a “disinterested person” as that term is defined in section 101(14) of

the Bankruptcy Code.

               21.    Except as set forth herein and in the Mintz Declaration, MG has not

provided, and will not provide, any professional services to the Debtor, its known

creditors, other parties-in-interest, or their respective attorneys or accountants with

regard to any matter related to this Chapter 7 Case.

               22.    Based upon the foregoing, MG may be retained pursuant to

Bankruptcy Code section 327(c), which provides, in pertinent part that “[i]n a case

under chapter 7, 11, or 12 of this title, a person is not disqualified for employment under

this section solely because of such person’s employment by or representation of a

creditor . . .” 11 U.S.C. § 327(c).




                                             6
21-10699-dsj     Doc 97     Filed 06/30/21 Entered 06/30/21 10:49:34      Main Document
                                          Pg 7 of 9



                           PROFESSIONAL COMPENSATION

               23.     Pursuant to section 328(a) of the Bankruptcy Code, the Trustee may

retain MG on any reasonable terms and conditions. The Trustee respectfully submits

that the most reasonable terms and conditions are the hourly rates charged by MG in

the ordinary course to its other clients on a daily basis in a competitive market for

financial advisory services. MG’s hourly rates range from $175 to $850. MG anticipates

the following professionals will be leading this engagement:

                            Professional                Rate

                             Jim Mintz             $850 per hour

                            Jan Cherner            $575 per hour

                           Saranya Kapur           $350 per hour

                           Harrison Grad           $275 per hour


               24.     Therefore, the Trustee and MG have agreed that MG will be

reimbursed according to its customary reimbursement policies.

               25.     Pursuant to section 330(a)(1)(A) of the Bankruptcy Code, the Court

may award reasonable compensation for actual and necessary expenses and services

rendered in connection with this Chapter 7 Case. The Trustee has concluded that the

hourly rate charged by MG’s professionals and its reimbursement policies are what the

general marketplace pays MG for private investigation services in other matters, and

thus are reasonable.

               26.     To the extent that MG is not performing any of the Services while

traveling, the Trustee has agreed that travel time by MG’s professionals shall be billed

at one-half of the applicable hourly rate.




                                              7
21-10699-dsj     Doc 97    Filed 06/30/21 Entered 06/30/21 10:49:34       Main Document
                                         Pg 8 of 9



               27.    The Trustee has also agreed that out-of-pocket expenses (including

photocopying, travel expenses, long distance telephone calls, postage, express mail and

messenger charges, computerized research services, expenses for “working meals” and

telecopier charges, etc.) incurred by MG in providing services will be billed at the actual

amounts incurred except for telecopier charges, consistent with the Local Bankruptcy

Rules.

               28.    The Trustee understands that MG intends to apply to the Court in

this Chapter 7 Case for the allowance of compensation for professional services

rendered and reimbursement of actual and necessary expenses incurred in accordance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Bankruptcy Rules, and any interim compensation procedures order approved by the

Court in this Chapter 7 Case. MG has agreed to accept as compensation such sums as

may be allowed by the Court and understands that interim and final fee awards are

subject to approval by the Court.

                     AVOIDANCE OF DUPLICATION OF SERVICES

               29.    MG’s Services will be limited to assisting the Trustee and his

professionals in providing private investigation services and they will not be

duplicative of any services that are being provided by any of the Trustee’s other

retained professionals. The Trustee and MG will work with the Trustee’s other

professionals to ensure clear delineations of their respective roles to prevent duplication

of services and to ensure this Chapter 7 Case is administered in the most efficient

fashion as is possible.

                                         NOTICE

               30.    Notice of this Application has been given to: (i) the United

States Trustee; (ii) the Debtor; (iii) MG; (iv) the Manhattan District Attorney; (v) the


                                             8
21-10699-dsj     Doc 97       Filed 06/30/21 Entered 06/30/21 10:49:34   Main Document
                                            Pg 9 of 9



United States Attorney for the Eastern District of New York; and (vi) all parties who

have filed a Notice of Appearance in this Chapter 7 Case. The Trustee submits that

under the circumstances, no other or further notice need be given.

                                    NO PRIOR REQUEST

               31.   No previous application for the relief sought herein has been made

to this or any other court.

                                       CONCLUSION

               WHEREFORE, the Trustee respectfully requests entry of an Order

authorizing the Trustee to retain and employ MG as his private investigators, together

with such other and further relief as the Court deems is just and proper.

DATED: New York, New York
       June 30, 2021

                                           ALBERT TOGUT
                                           Not Individually But Solely in His
                                           Capacity as Chapter 11 Trustee
                                           By His Attorneys,
                                           TOGUT, SEGAL & SEGAL LLP
                                           By:

                                           /s/ Neil Berger
                                           NEIL BERGER
                                           BRIAN F. SHAUGHNESSY
                                           MINTA J. NESTER
                                           One Penn Plaza, Suite 3335
                                           New York, New York 10119
                                           (212) 594-5000




                                              9
